Citation Nr: 0326222	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 27 to March 
12, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that the RO has addressed the veteran's 
psychiatric claim on the basis that an October 1999 Board 
denial of service connection for psychiatric disability is 
final.  In the October 1999 decision, the Board granted 
reopening of the veteran's claim for service connection for 
psychiatric disability but then denied the reopened claim on 
the basis that the claim was not well grounded.  In January 
2000, the veteran filed an application to reopen this claim.  
Under these circumstances, the veteran is entitled to de novo 
consideration of the claim reopened by the Board in October 
1999.  See Section 7 of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  The veteran was not found to have a psychiatric disorder 
on the examination for entrance onto active duty.

2.  Chronic, acquired psychiatric disability was present 
during active duty; the disability did not clearly and 
unmistakably exist prior to the veteran's entrance onto 
active duty.

3.  A prior denial of service connection for hypertension was 
continued in an unappealed Board decision of October 1999; 
the subsequently received evidence includes evidence that is 
not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Psychiatric disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As a preliminary matter the Board notes that all evidence and 
information necessary to substantiate the veteran's claim for 
service connection for psychiatric disability and his claim 
to reopen a claim for service connection for hypertension 
have been obtained.  Consequently, no further development is 
required to comply with the VCAA or the regulations 
implementing it.

II.  Psychiatric Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 
(2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

The veteran was found to have no psychiatric disorder on his 
examination for entrance onto active duty.  During service he 
manifested psychiatric symptoms that resulted in his 
administrative discharge from service.  In recent statements, 
Robert B. Stuart, M.D. reported that he treated the veteran 
in March 1970 and in early 1971 for nervousness, which Dr. 
Stuart believes was a residual of the problems that resulted 
in the veteran's discharge from service.  

In response to his claim for service connection for 
psychiatric disability, the veteran was afforded an 
examination by a VA psychiatrist, Asha Deshpande, M.D., in 
May 1994.  Adjustment disorder with anxious mood and rule out 
generalized anxiety disorder were diagnosed.  The examiner 
provided no opinion concerning the etiology of the disorder.

Later medical evidence documenting the veteran's VA treatment 
for psychiatric problems is also of record.  

In a May 2001 statement, Dr. Deshpande reported that the 
veteran was being treated for panic disorder with 
agoraphobia, co morbid depression and obsessive compulsive 
disorder and that in her opinion it is as likely as not that 
the disability started during service.  She noted that this 
opinion was based in part upon a review of service medical 
records.

Also of record is an April 2003 statement from a VA 
behavioral health nurse practitioner expressing her opinion 
that it is more likely than not that the veteran's current, 
acquired psychiatric disorders are associated with his 
military service.

The record also contains an October 2002 opinion of a VA 
psychologist who reviewed the veteran's claims folder at the 
request of the RO.  The psychologist noted the veteran's 
currently diagnosed acquired psychiatric disorders and stated 
that the disorders were not caused by the veteran's short 
period of military service.  Rather, it was his opinion that 
the disorders were the cause of the veteran's inability to 
adapt to military service or to do much of anything else 
since his discharge from service.

Each of the foregoing medical opinions support the 
proposition that chronic acquired psychiatric disability was 
present during service.  Two of the opinions support the 
proposition that the veteran's acquired psychiatric 
disability originated during military service.  The other 
opinion is to the effect that the disorders existed prior to 
service and were not aggravated by service.  While this 
opinion against the claim was based upon a review of the 
claims folder, the examiner did not state that the disorder 
clearly and unmistakably existed prior to service.  In any 
event, in view of the information recorded in service medical 
records and the two medical opinions supporting the 
proposition that the veteran's acquired psychiatric 
disability originated in service, the Board has concluded 
that the presumption of soundness has not been rebutted.  
Accordingly, service connection is warranted for the 
veteran's acquired psychiatric disability.   

III.  Hypertension

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's claim to reopen, the 
definition of new and material evidence was amended.  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received in January 2000.  

In an unappealed decision of October 1999, the Board 
determined that no new evidence had been received since a 
prior unappealed rating decision denying service connection 
for hypertension.  The evidence then of record included 
medical evidence documenting the presence of hypertension 
many years after the veteran's discharge from service.  As 
noted above, entitlement to service connection for 
psychiatric disability was also denied in the October 1999 
decision.  The veteran's claim for service connection for 
hypertension is based in part upon his belief that this 
disorder is etiologically related to his psychiatric 
disability.  As noted above, evidence supportive of the claim 
for service connection for psychiatric disability has been 
received since the October 1999 decision and the Board has 
determined that the veteran is entitled to service connection 
for psychiatric disability.  Since the veteran's is alleging 
that service connection is warranted for hypertension on a 
secondary basis, the evidence supporting the claim for 
service connection for psychiatric disability is new and 
material and reopening of the claim for service connection 
for hypertension is in order. 





ORDER

New and material evidence having been submitted, reopening of 
the veteran's claim of entitlement to service connection for 
hypertension is granted.

Entitlement to service connection for psychiatric disability 
is granted.  


REMAND

In view of the foregoing decision granting reopening of the 
veteran's claim for service connection for hypertension, the 
RO must undertake all indicated development under the VCAA 
and the implementing regulations and then adjudicate the 
reopened claim on a de novo basis.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide a copy of such records.

3.  When the above has been completed, 
the RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the etiology of the 
veteran's hypertension.  The claims 
folder must be made available to and 
reviewed by the physician.  Based upon 
the claims folder review, the examination 
results and sound medical principles, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension is 
etiologically related to his military 
service or was caused or chronically 
worsened by his service-connected 
psychiatric disability.  The supporting 
rationale for the opinion must also be 
provided.

4.  Then, the RO should undertake any 
other indicated development and 
adjudicate the appellant's reopened claim 
for service connection for hypertension, 
to include secondary service connection, 
on a de novo basis.  

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



